_____________

                                 No. 96-2717MN
                                 _____________

John Kittel; Karen Kittel,             *
                                       *
                   Appellants,         *   Appeal from the United States
                                       *   District Court for the District
     v.                                *   of Minnesota.
                                       *
Dayton Hudson Corporation,             *        [UNPUBLISHED]
                                       *
                   Appellee.           *
                                 _____________

                        Submitted:   February 13, 1997

                          Filed: March 5, 1997
                                _____________

Before McMILLIAN, JOHN R. GIBSON, and FAGG, Circuit Judges.
                              _____________


PER CURIAM.


     John Kittel and Karen Kittel appeal the district court's grant of
summary judgment in favor of Dayton Hudson Corporation.   The district court
granted summary judgment because John Kittel did not meet his employer's
requirement that he be at work on the day the benefits were scheduled to
commence or any time afterwards, the enrollment forms he signed clearly
stated the terms of the benefits, and his Family Medical Leave Act claim
failed because he did not work for his employer for twelve months.   Having
considered the record and the parties' briefs, we are satisfied the
district court's judgment was correct and further discussion is not
warranted.     We affirm for the reasons stated in the district court's
opinion.   See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.